Citation Nr: 1123957	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for lung cancer, including as secondary to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958, and from November 1965 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the RO in Portland, Oregon that in pertinent part, denied service connection for lung cancer, including as secondary to herbicide exposure in service.  The Veteran initially requested a Board hearing, but by a letter dated in April 2009, he withdrew his hearing request.

The Board remanded the appeal in August 2009 for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's thyroid cancer began in 1990, and the Veteran has been diagnosed with metastatic thyroid cancer.

2.  The Veteran has been diagnosed with benign nodules of the lungs, but does not have a current diagnosis of primary lung cancer.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2004.  Additional notice, including regarding the rating criteria and effective date provisions that are pertinent to the appeal, was provided in a June 2006 letter.  Additional notice was sent by letters dated in February 2008 and August 2009, and the claim was readjudicated in a February 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained all of the available service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  This case was remanded in August 2009, in order to obtain additional VA medical records, and to obtain a VA medical examination and opinion as to the nature and etiology of any current lung disorder.  Pulmonary function tests were performed on the Veteran in September 2009, and a VA medical opinion was obtained in October 2009.  The medical opinion was provided after a complete review of the claims file, including the September 2009 pulmonary function tests and recent medical records.  In a February 2010 statement, the Veteran essentially disagreed with the October 2009 VA medical opinion findings, on the basis that a physical examination was not performed.  The Board finds that the October 2009 medical opinion was adequate, as it was based on the September 2009 pulmonary function tests and included a thorough review of all pertinent evidence, and was supported by a discussion of the medical evidence and a rationale.  The Board finds that the October 2009 VA medical opinion is adequate and there has been substantial compliance with the remand instructions.  See Stegall, supra.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has primary lung cancer which was caused by exposure to herbicides (i.e., Agent Orange) in service.  He also contends that the cancer originated in his trachea, then spread to his thyroid and lungs.

Medical evidence of record reflects that the Veteran has received extensive treatment for thyroid cancer, with metastases.  The Veteran's current thyroid cancer is not a service-connected disability, although he receives VA compensation under 38 U.S.C.A. § 1151 for postoperative partial tracheostomy due to metastasis of thyroid cancer.  The issue of entitlement to service connection for thyroid cancer is not in appellate status and will not be addressed by the Board.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  The Board acknowledges that according to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, and therefore, his exposure to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (as amended August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

The United States Court of Appeals for the Federal Circuit has held, however, that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are negative for pertinent abnormalities.  On physical evaluation board (PEB) examination in March 1968, the Veteran's lungs and chest were normal, and a chest X-ray study was normal.  There is no evidence of malignant tumors within the first post-service year.

A review of the claims file reflects that the Veteran has received extensive treatment for thyroid cancer, beginning in 1990, when he was diagnosed with microfollicular adenoma.  

At a December 1993 VA Agent Orange examination, the Veteran reported that he had Agent Orange exposure in Vietnam, and also reported that he smoked a pack of cigarettes a day for 30 years.  He complained of coughing and hemoptysis.  On examination, there was a goiter, and the lungs were clear to auscultation.  A lung disorder was not diagnosed.

In 1994, the Veteran was diagnosed with papillary thyroid cancer and underwent resection.  In 1999, he was diagnosed with metastatic papillary carcinoma of the thyroid, and underwent tracheal resection.  A biopsy of the tracheal tumor showed papillary thyroid carcinoma.  In 2000, there were two areas of uptake on a PET scan of the substernal area; the Veteran refused surgery.  In December 2002, a lung nodule was present on computed tomography (CT) scan.  A March 2003 CT scan showed a 4 millimeter right lower lung nodule.  A PET scan in 2006 showed hypermetabolic activity in three nodules near the heads of the clavicle.  In August 2006, he was diagnosed with secondary malignant neoplasm of other specified sites, specifically, tracheal and paratracheal recurrent papillary carcinoma.  

On VA examination in June 2004, a VA examiner noted that the claims file was not reviewed, but he had reviewed extensive VA treatment records.  The Veteran reported that he had been diagnosed with lung cancer about 8 to 12 months ago.  The examiner noted that a review of the actual medical records showed that a lung nodule was found in 2003, and he had been having ongoing papillary thyroid cancer, known to be metastatic in the neck.  The examiner stated that the consensus in the medical records was that the scattered small sub-one-centimeter nodules in the lung were metastases of his papillary thyroid cancer.  The Veteran was not currently receiving treatment for the nodules, and the size of the nodules had not changed in the past six months.  The examiner stated that the whole pattern was very typical for metastatic papillary thyroid cancer, and was not characteristic for lung cancer.  He noted that the Veteran had tobacco dependency, with a 45-50 pack-year smoking history, and continued smoking even until recently.  The examiner stated that papillary thyroid cancer had not been linked with Agent Orange exposure.  He indicated that the Veteran's papillary thyroid cancer extended into the trachea, but it was not a primary tracheal cancer, but rather was an extension of the thyroid cancer.  There was no evidence of any primary respiratory tract cancers.  The diagnosis was metastatic papillary thyroid cancer to the lungs.  

The examiner stated that he lesions had been seen on CAT scan and were not progressing as they would be expected to if they were lung cancer, and they were consistent with the distribution and the time course and the presence of ongoing papillary thyroid metastases in the neck.  He opined that this was all consistent with the lung findings being from papillary thyroid metastases, and this was the consensus of pulmonology, endocrinology, and oncology, and he did not find any way to link the Veteran's thyroid cancer with metastases to his time in service, since Agent Orange has not been established as a cause of either thyroid cancer or bladder cancer, and the Veteran had a tobacco use history as mentioned, and he found no evidence of a respiratory system primary cancer.

In December 2005, four lung nodules of 1 millimeter or less were noted bilaterally, and in a June 2006 CT scan there was no change; 4 lung nodules of 1 millimeter or less were noted bilaterally, that were not visualized on PET scan.  It was felt that the nodules were unlikely to represent thyroid cancer metastases.  No new pulmonary or pleural based masses or nodules were seen.  In January 2007, there was a peripheral right lower lobe nodule of 7.8 millimeters.   

In a February 2007 medical opinion, a VA physician indicated that he had reviewed the claims file.  The examiner summarized the Veteran's medical history, beginning with his follicular adenoma in 1990, and subsequent invasive papillary carcinoma, and tracheal resection.  Regarding the lungs, he summarized the radiology findings, and noted that a noncalcified pulmonary nodule on the right lower lobe had increased in January 2007 and several additional tiny nodules were unchanged.  He stated that the medical evidence showed that the Veteran had noncalcified peripheral pulmonary nodules, which had not been identified as to etiology at this time.  He said there was some likelihood that these nodules represented metastatic dissemination from his thyroid disease, but the etiology of these tumors had not yet been diagnosed with any degree of certainty as far as he could tell from review of this report.  The Veteran had not had any biopsies of the lung tumors.  He said there did appear to be some conflict in the medical notes as to the size of these tumors, as the 2006 report said they were below 1 centimeter, but the 2007 report stated that they were 7.8 centimeters, which was quite a large tumor and may have been a misprint, as it was earlier called a small tumor in the same report.  He said that it was possible that the Veteran had some kind of cancer in his lungs given the fact that he had a noncalcified nodule which had increased in size, but there was apparently no diagnostic confirmation of that as a fact.  He said he had insufficient information to say whether the Veteran has lung cancer, and insufficient information to opine as to the etiology of such cancer, if present.

In April 2007, there was an increase in the right lower lobe nodule at 9 millimeters, there was no change in the smaller lung nodules.  The Veteran was seen by the pulmonology department who felt that the lung nodules were too small to be assessed by PET scan or to obtain a CT guided biopsy, though an excisional biopsy was possible.  This was discussed with the Veteran who decided to wait for a repeat scan in 3 months to see if the nodule had enlarged.

A July 2007 endocrinology addendum shows that a VA chief of endocrinology stated that since the lung nodule appeared over four years ago and had grown very slowly, he had assumed it was a thyroid malignancy.  He stated that it would only be reasonable to remove the lung nodule if it was another type of lung cancer.  A November 2007 endocrinology note reflects that the Veteran's nodules in the right lower lobe may be metastases versus primary lung cancer in light of his smoking history.  A December 2007 computed tomography scan of the lungs showed stable lung nodules, with one that was decreasing in size. 

An April 2009 assessment of a CT scan of the thorax indicated that the Veteran had stage four papillary thyroid cancer, history of bladder cancer, and two prior examinations with stable pulmonary nodules (too small to evaluate by PET) since 2007, and a recent CT scan showing one that had decreased in size.  The examiner indicated that the nodules had been stable for two years.  The Veteran was encouraged to quit smoking.

After the Board's August 2009 remand, the Veteran underwent pulmonary function tests in September 2009.  A VA medical opinion was obtained in October 2009 as to the etiology of the alleged lung cancer.

The report of the October 2009 medical opinion reflects that the examiner thoroughly reviewed the claims file, service treatment records, and the Veteran's extensive treatment records.  He thoroughly discussed the medical evidence of record, noting that the Veteran presented to a VA medical facility in 1990 with a right neck mass that was a cold nodule, and a thyroidectomy was performed.  In 1997 he had recurrent thyroid cancer metastatic to his trachea, which was resected, and required a tracheotomy and subsequent neck reconstruction.  In April 2000 he had transitional cell carcinoma of the bladder.  The examiner discussed the medical evidence regarding the Veteran's lung nodules and indicated that after three years of stability on all the suspicious lung lesions, they were no longer considered possible lung cancer and with the additional granulomata were all thought to be benign except the upper chest which were still considered thyroid metastases.  The examiner stated that the Veteran had no history of respiratory system neoplasm.  He noted that the lesions seen on CT scans in 2005 were enlarging in 2007 and had regressed since.  They had now been stable for four years and were considered granulomas or thyroid metastases.  He indicated that he had reviewed the September 2009 pulmonary function test results, and that they were essentially normal.  The diagnoses were metastatic thyroid carcinoma and multiple pulmonary nodules, stable for four years.  The examiner opined that the Veteran has metastatic thyroid cancer to the lung, and pulmonary nodules which are more likely than not benign.  The rationale for his conclusion was that the lesions that were positive on PET scan were more likely than not metastatic thyroid cancer, and the several nodules that have now been stable were more likely than not benign lung granulomata.

The Board notes that lung cancer is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  However, the preponderance of the medical evidence shows that the Veteran does not have a diagnosis of a primary lung or respiratory cancer.  Moreover, there is no evidence that the Veteran was diagnosed with a malignant tumor within the first year after separation from service, as required for presumptive service connection under 38 C.F.R. § 3.309(a).  Service connection is therefore not warranted for this disability on a presumptive basis.

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, supra; Brammer, supra.  Although the Veteran has contended that he has primary lung or respiratory cancer, service connection for this disorder is not warranted in the absence of proof of a current disability.  A VA examiner has diagnosed metastatic thyroid carcinoma and multiple benign pulmonary nodules, and indicated that the Veteran does not have primary lung cancer.  The VA examiner is competent to render such an opinion.  Moreover, he reviewed the file, including prior relevant examinations and provided reasons for his conclusions.  The examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The weight of the medical evidence does not demonstrate that the Veteran has current primary lung cancer, although he is shown to have metastatic thyroid cancer. 

Although the Veteran contends that he has primary lung cancer, the Board finds that he is not competent to make such a diagnosis.  The Veteran is competent to testify as to symptoms such as a stuffy nose which are non-medical in nature, however, he is not competent to render a medical diagnosis.  See Barr, 21 Vet. App. at 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The weight of the evidence does not show that the Veteran has a current diagnosis of primary lung or respiratory cancer.  As the preponderance of the evidence is against the claim for service connection for lung cancer, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for lung cancer is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


